DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
The amendment, filed 08/19/2021, has been entered. Claims 1-10 are cancelled. Claims 11-25 are pending. The previous 112b rejections of claims 11-12, 14-17, and 21-25 are withdrawn due to amendment. Applicant’s arguments regarding claims 11-25 have been fully considered, but are moot due to an examiner’s amendment and notice of allowability contained herein.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Greenbaum on 08/25/2021.
The application has been amended as follows: 
Claims:
Claim 20. (Currently Amended) A method for manufacturing a rotation rate sensor, the method comprising:
providing a substrate; 

providing a detection structure; and 
providing a Coriolis structure, wherein the drive structure, the Coriolis structure, and the detection structure are essentially situated in a layer, and wherein an additional layer is situated essentially in parallel to the layer underneath the layer and a further additional layer is formed essentially in parallel to the layer above the layer, wherein the further additional layer extends a same distance as the additional layer in both a first main extension direction of the additional layer and a second main extension direction of the additional layer; 
wherein a mechanical connection between the Coriolis structure and the drive structure is established with a first spring component, which is configured as a part of the additional layer, and/or wherein a mechanical connection between the detection structure and the substrate is established with a second spring component, which is configured as a part of the additional layer.
Allowable Subject Matter
Claims 11-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11: The prior art, alone or in combination, fails to anticipate or render obvious a rotation rate sensor, wherein the drive structure, the Coriolis structure, and the detection structure are essentially situated in a layer, and wherein: an additional layer is situated essentially in parallel to the layer underneath the layer and a further additional layer is formed essentially in parallel to the layer above the layer, wherein the further additional layer extends a same distance as the additional layer in both a first main extension direction of 
Regarding claim 13: The reasons for allowance of this claim have already been provided in previous Office actions.
Regarding claim 20: This claim recites allowable features similar to claim 1 and thus the reasons for allowance are the same.
Regarding claims 12, 14-19, and 21-25: Each of these claims depend from an allowable claim and thus are allowable due to at least said dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856